DETAILED ACTION
This is a response to the Applicants' filing on 11/12/19. In virtue of this filing, claims 1-16 are currently presented in the instant application.	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/19 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over by EP (3086323) in view of Duan et al (US Pub. No: 2009/0201500).
Regarding claim 1, EP disclose in figures 1-3 that, a method for amplifying power of electromagnetic radiation, the method comprising:  subjecting a fuel mixture(fuel container (130) which includes fuel(200) to input electromagnetic radiation, the fuel mixture comprising a first and a second fuel component(paragraph [0015-0018]), the first fuel component being gaseous deuterium(paragraph 
EP do not disclose wherein the second fuel component is chosen nitrogen and  whereby, since the nucleus mass reducing isotope shift is less energy requiring than the nucleus mass increasing isotope shift, power of the output electromagnetic radiation is greater than power of the input electromagnetic radiation.
Duan et al disclose in figure 3 for an energy for hydrogen and deuterium and claim 8 which includes plasma gas comprises helium argon, nitrogen.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nitrogen of Duan et al into the second fuel component of EP for performing nucleus mass reducing isotope shift is less energy requiring than the nucleus mass increasing isotope shift, power of the output electromagnetic radiation is greater than power of the input electromagnetic radiation.
Regarding claim 13,  EP disclose  further comprising confining the fuel mixture in a fuel compartment(figures 1-3, fuel container (130) which include a mixture of gas , paragraphs[ 000016-0017]).
Regarding claims 14-15, combination EP and Duan et al disclose wherein the second fuel component is nitrogen.

Regarding claims 17-18, combination EP and Duan obviously disclose or capable of performing wherein the input electromagnetic radiation has a frequency of 300 GHz to 300 MHz. 5 18 and wherein the input electromagnetic radiation has a frequency of 2 to 3 GHz, preferably 2.5 GHz and wherein the output electromagnetic radiation has a frequency of 500 GHz to 1.5 THz. Since both EP and Duan can provide all limitations recited in claim 12.
Allowable Subject Matter
Claims 1-11 are allowed.
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
 
/Minh D A/
Primary Examiner
Art Unit 2844